DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the glass fibers” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  A “glass fiber reinforced plastic” is previously claimed and would necessarily have a single glass fiber.  However, multiple or plurality of glass fiber is not previously recited.  The following amendment “-the skin layer including a glass fiber reinforced plastic comprising glass fibers—" would provide clarity and proper antecedent basis for the glass fibers having a fineness in the claimed range.
Claim 2 recites the limitation “wherein a density of the glass fibers of the glass fiber reinforced plastic is about 60 threads and about 80 threads.”  It is unclear what is meant by “density” in context of the units “threads.”.  The linear density of the fibers have been defined in independent claim 1 as about 30 to about 60 deniers.  If referring to the number or amount of these fibers present, there is no basis for the unit upon which the threads are counted.  A weave density is known in the art and referred to as the number of yarns/threads in a direction, such as warp or weft, in a particular length, such as per inch or per centimeter.  However, the glass fibers being present in the form of a woven material is not claimed not discussed and the unit for the determining the count is not specified or discussed.  It is unclear what is the intended structure.
Claim 3 recites the limitation “wherein the glass fiber reinforced plastic comprise a glass fiber and the a matrix resin combined with glass fibers.”   The limitation “the a matrix resin” has insufficient antecedent basis.  If the “the” prior to “a” is remove, this issue would be addressed.  It is also unclear whether the first recited glass fiber in claim 3 is the same or different from the glass fibers of claim 1 having the claimed fineness.  It is also unclear if the glass fibers” in the limitation “matrix resin combined with glass fibers” refers to the glass fibers of claim 1 having the recited fineness and/or the glass fiber previously recited in claim 3.
Claim 6 recite the limitation “wherein the sealer layer comprises about 30 wt % to about 50 wt % of an epoxy resin, about 3 wt % to about 10 wt % of a curing agent, about 1 wt % to about 5 wt % of an adhesion imparting agent, about 13 wt % to about 35 wt % of a filler, about 1 wt % to about 10 wt % of a moisture absorbent, about 3 wt % to about 5 wt % of a flow inhibitor, and about 1 wt % to about 2 wt % of a stabilizer.”  However, the basis of the weight percentage is not recited, such as based upon to the total weight of the sealer layer.
Claims 4-5 are rejected based on their dependency on rejected claims.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2022/0081043 to Koga in view of US Pub. No. 2019/0375185 to Kratzer.
Regarding claims 1, 4, and 5, Koga teaches a reinforcing steel member for a motor vehicle (sealer for body panel reinforcement) comprising a steel sheet (panel for a vehicle body), a first resin material disposed on at least a part of a surface of the steel sheet (sealer layer on a panel for a vehicle body), and a second resin material disposed on at least a part of a surface of the first resin material (skin material disposed on the sealer layer) and having a matrix resin and a reinforcing fiber material contained in the matrix resin, including glass fibers, reading on the second resin material being a layer including glass fiber reinforced plastic (Koga, abstract, para 0010, para 0040-0042).  Koga teaches the reinforcing fiber substrate includes a nonwoven fabric substrate, unidirectional reinforcing fiber substrate, and a cloth material (Id., para 0042).  Koga teaches matrix resin being a thermosetting resin, such as an epoxy or a thermoplastic resin (Id., para 0043-0044).  Examiner would also like to note that the limitation(s) “sealer for body panel reinforcement” and “panel for a vehicle body” are deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02. 
Koga is silent with regards to the fineness of the glass fibers.
However, Kratzer teaches a multiply composite material comprising prepregs unidirectional fibrous plies of fibers, including high tenacity fibers such as glass fibers, impregnated with a binder, such as a high modulus thermoplastic and thermosetting polymer, including epoxies (Kratzer, abstract, para 0006-0011, 0038, 0041-0043,0047, 0055, 0058). Kratzer teaches a specific embodiment using 50 denier E-glass fibers (Id., para 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the reinforcing member of Koga, wherein the glass fibers of the second resin comprising the 50 denier glass fibers of Kratzer, motivated by the desire of using conventionally known glass fiber sizes predictably suitable for use fiber reinforced materials, including thermoplastic and thermosetting materials, such as epoxies, and by the desire of using high tenacity fibers.
Regarding claim 4, the prior art combination teaches the thickness of the second resin material (skin layer) being 0.4 mm or more and 4.0 more less (Koga, para 0048).  The prior art combination teaches is less than 0.4 mm, the stiffening and reinforcing effects may be insufficient and if more than 4.0mm, the first resin material may undergo shear distortion (Id.).  While the reference does not specifically teach the claimed range of about 0.45 mm to about 0.75 mm, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the thickness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as the desire to impart the desired stiffening and reinforcing effects while avoiding distortions as taught by Koga. 
Regarding claim 5, the prior art combination teaches the thickness of the first resin material being 0.2 mm or more and 5.00 mm or less (Koga, para 0072).  The prior art combination teaches if less than 0.2 mm, the stress relaxation may be insufficient and more than 5.0 mm, the stress relaxation may be insufficient due to stress generation during heating (Id.).  While the reference does not specifically teach the claimed range of about 1.0 mm to about 1.5 mm, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the thickness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as the desire to avoid insufficient stress relaxation as taught by Koga.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koga in view of Kratzer, as applied to claims 1, 4, and 5 above, further in view of US Pub. No. 2015/0174791 to Dauphin and US Pub. No. 2017/0342196 to Neumayer.
Regarding claim 3, the prior art combination teaches the second resin material having a matrix resin that includes a thermosetting epoxy and comprises glass fiber (Koga, abstract, para 0040-0044).  
The prior art combination does not explicitly teach the composition as claimed.
However, Dauphin  teaches a structure, such as part of a body panel, comprising a fiber reinforced thermoset resins such as an epoxy resin comprising glass fiber in a woven or nonwoven form (Dauphin, abstract, para 0015, 0021, 0039, 0048).  Dauphin teach suitable epoxy resins include diglycidyl ethers of bisphenol A (Id., para 0027), reading on the epoxy being a bisphenol A epoxy.  Dauphin teaches the use of a urea catalyst for curing (Id., para 0031-0032), such as 4 to 10 wt% urea based on the weight of the epoxy resin (Id., para 0039, 0048).  Dauphin teaches the resin material containing a toughening agent, including thermoplastic additives (Id., para 0033).  Neumayer teaches an epoxy resin used in prepregs using toughening agents such as polyamide present in the uncured resin composition in amounts typically ranging from 5 to 30 wt (Neumayer, title, abstract, para 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the member of the prior art combination, wherein the epoxy thermoset matrix is a bisphenol A epoxy containing 4 to 10 wt% urea and 5 to 30 wt% polyamide toughening agent with the balance being the epoxy as taught by Dauphin and Neumayer, motivated by the desire of using conventionally known epoxy resin composition and additives predictably suitable for use as an epoxy matrix in fiber reinforced applications and to impart toughening properties to the matrix.
  While the reference does not specifically teach the claimed range of the component in claim 3, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the individual weight percentages in the composition, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koga in view of Kratzer, as applied to claims 1, 4, and 5 above, further in view of US Pub. No. 2008/0051524 to Ji and US Pub. No. 2010/0003506 to Desai.
Regarding claim 6, the prior art combination teaches the first resin material being an intermediate layer between the second resin material and the steel sheet and is adhered to the second resin material and the steel sheet (Koga, para 0051).  The prior art combination teaches the first resin material being a thermosetting resin such as an epoxy resin (Id., para 0068).
The prior art combination does not teach the explicit composition as claimed.
However, Ji teaches an epoxy-based composition useful as adhesives and sealants with improved impact resistance (Ji, abstract).  Ju teaches the composition comprising about 25 to about 55 wt% of epoxy resin (Id., para 0016), 0.5 to about 10 wt% of a silane adhesion promoter (adhesion imparting agent) (Id., para 0040-0041), from about 0.5 to about 8 wt% curing agent (Id., para 0051), from about 0.5 to about 10 percent calcium oxide filler (moisture absorbent) (Id., para 0052), from about 5 to 50 wt% of core shell rubber particle (filler), as well as rheological control agents (flow inhibitor) and stabilizers (Id., para 0056).  Additionally, Desai teaches a curable film-forming composition comprising a curable film-forming composition also comprising an epoxy-functional polymer in an amount often 35 to 55 weight percent (Id., para 0067), one or more contemporaneous and/or latent curing agents in an amount from 1.3 to 15 percent by weight based on the total weight of the composition (Id., para 0067-0077), and a variety of optional ingredient including stabilizers in an amount less  than 5 percent by weight of the total weight of the composition and thixotropes such as bentonite (flow inhibitor) in an amount up to about 7 weight percent (Id., para 0088).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the member of the prior art combination, wherein the epoxy resin that adheres the steel sheet and second resin material containing a matrix reinforced with glass is the epoxy-based composition of Jo have been rheological control agent, such the bentonite thixotrope, and stabilizer in amounts of up to 7 weight percent and less than 5 weight percent, as taught by Desai, motivated by the desire of using conventionally known epoxy compositions predictably suitable for use as adhesives and sealant with material in conventionally known and predictably suitable amounts and by the desire to use epoxy compositions having improve impact resistance.  While the reference does not specifically teach the claimed range of the component in claim 6, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the individual weight percentages in the composition, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2019/126550 to Kohli teaches a protective surfacing material for composite parts that is a multilayer structure comprising a woven ply fabric between a first curable resin layer and a second curable resin layer that are laminate together to form an integrated structure with a surface material 20 that is co-cured and a textile carrier embedded in the resin layer 22, including a woven fabric of glass fiber.  WO 2016/014536 to Fisher teaches a high heat, high purity epoxide that can be blended with one or more additional component to provide curable composition, wherein the curable composition can further include curing promotes, fillers, reinforcing fibers, such as glass fibers, heat stabilizer, light stabilizers, flow modifiers, substrate adhesion agents, toughening agents, and combinations thereof.  US Pub. No. 2021/0309819 to Yamane a prepreg for producing fiber-reinforced composite material comprising an epoxy resin composition such as bisphenol A epoxy resin, a curing agent such as urea compounds, and thermoplastic resin insoluble in the epoxy resin such as polyamide and teaches polyamide greatly improves impact resistance due to their excellent toughness.  US Pub. No. 2003/0054173 to Ruddy teaches the use of quicklime in an epoxy resin to absorb water to reduce porosity in the formulation when heated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789